DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a contact layer arranged on the second cladding layer in a shape of the mesa and” in lines 8-9. The limitation may be interpreted in two ways. One is the contact layer having a mesa shape; and the other is the second cladding layer having a mesa shape. For the first interpretation, the contact layer C as shown in FIG. 3M appears to be a single layer and does not form a mesa, so this interpretation would introduce enablement issue. For the second interpretation, the second cladding layer 14 as shown in FIG. 3M does appear to have a mesa shape; however, the limitation lacks antecedent basis since it recites “the mesa” and it is unclear if the mesa solely includes the second cladding layer. Therefore, claim 1 is considered indefinite. The Examiner suggests removing “in a shaped of the mesa and” in the above limitation and add “in a 
Claims 2-14 are also rejected under 35 USC 112, second paragraph, by virtue of dependency.
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Imada et al. (US PG Pub 2012/0072931 A1), Bhattacharya et al. (US PG Pub 2019/0067900 A1), and LU et al. (US PG Pub 2019/0252855 A1) are the closest prior art.
Imada discloses an electrically pumped photonic crystal surface emitting laser (FIG. 5b) comprising: a second cladding layer (5) and a contact layer (6) including a two-dimensional photonic crystal (10) structure with a plurality of air holes, wherein the two-dimensional photonic crystal structure further having a main structure (51) and a substructure (52) ([0097]-[0098]).
Bhattacharya discloses (FIG. 15) an electrically pumped photonic crystal surface emitting laser (1214) laterally integrated with an optical detector (1216); wherein the laser emits light (1230) in a lateral direction via a waveguide (1224) to the optical detector which can be used to produce an optical detection signal ([0080]).
LU discloses an electrically pumped photonic crystal surface emitting laser (FIG. 1) comprising an electrical current confinement layer (80) having an opening 
However, the cited prior art fails to disclose or suggest “the surface-emitting laser emits non surface-emitting laser along the light guiding tunnel of the substructure to the optical detector in the active layer, so the optical detector can detect the light guiding proportion of the laser in the light guiding tunnel and produce an optical detection signal” in combination with the rest of the limitations as recited in claim 1. In particular, the substructure of the 2-dimensional photonic crystal structure of Imada is used only to extract laser emission in a vertical direction, but fails to disclose using the substructure to emit in a lateral emission toward an optical detector. In addition, it would not have been obvious to one of ordinary skill in the art to modify the laser of Imada with Bhattacharya in order to arrive at the claimed invention since such modification would render the laser of Imada inoperable for its intended purposes.
Therefore, claim 1 is allowable over the cited prior art and dependent claims 2-14 are also allowable as they directly or indirectly depend on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUANDA ZHANG/Primary Examiner, Art Unit 2828